Citation Nr: 1813504	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  14-21 013A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable disability rating for service-connected folliculitis and intertrigo. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Janofsky, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1968 to July 1970. 

This matter comes before the Board of Veterans' Appeals (Board) from a December 2012 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified before the undersigned Veterans Law Judge during a June 2017 video conference hearing.  A transcript of that proceeding is associated with the claims file.

The Board finds that a claim for a total disability rating based on individual unemployability (TDIU) is not implied in the instant claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (explaining that "[w]hen entitlement to TDIU is raised during the adjudicatory process of the underlying disability or during the administrative appeal of the initial rating assigned for that disability, it is part of the claim for benefits for the underlying disability").  The Veteran has described occupational impairments that he attributes to his service-connected skin condition.  See May 2011 statement (asserting that due to skin symptoms and treatment, he cannot accept temporary, out-of-state contract work, his main source of income, and noting consequent "limitation of time of work availability;" reiterating request for compensable rating).  However, the medical and lay evidence of record does not suggest that such impairments have rendered him unemployable.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In this case, VA's duty to assist in the development of the claim on appeal has not been satisfied.  Therefore, a remand is necessary for further development.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the necessary releases from the Veteran, the RO should request all medical records from the following identified private providers and time periods: 

a. Dermatology Associates (Dr. M.B.) from September 2012 to the present;
b. Tennova Healthcare in Clarksville, Tennessee from May 2010 to the present;
c. Dr. F.C. (internal medicine) from May 2010 to the present;
d. Any other private medical professionals who provided relevant treatment from May 2010 to the present that the Veteran may identify in the appropriate releases.

If additional, relevant care is referenced in these records, then the RO should attempt to obtain records of that care as well.

All such requests and any negative responses must be associated with the file.  If any such records are unavailable, then the RO should notify the Veteran and his representative.

2. Obtain and associate with the claims file all outstanding VA treatment records from the following VA facilities and time periods (if any): 

a. Bay Pines, Florida VA Healthcare System and all associated outpatient clinics from October 2012 to the present;
b. New Mexico VA Healthcare System (including all associated outpatient clinics and the Albuquerque, New Mexico VAMC), from May 2010 to the present.

If no outstanding VA treatment records exist from any of the VA facilities and time periods noted above, then please document that.

3. Then, only after obtaining all outstanding VA and private treatment records (to the extent possible), proceed with the following instructions. 

4. Schedule the Veteran for a VA examination with a qualified physician (due to the medical complexity of this case) to address the current nature, symptoms, and severity of his service-connected skin conditions, folliculitis and intertrigo.  See December 1970 rating decision (referencing heat rash contracted in Vietnam as shown on separation examination, and classifying service-connected skin conditions as folliculitis and intertrigo).  

The Veteran's dermatological diagnoses during the relevant appeal period have included: eczema; dermatitis; chronic, solar dermatitis not elsewhere classified; disseminated, superficial actinic porokeratosis; actinic keratosis; seborrheic keratosis not elsewhere classified; tinea cruris; staphylococcus aureus; xerosis (dry skin); rash and nonspecific skin eruptions not elsewhere classified.  With respect to these diagnoses, the examiner should provide the following opinions:

* Are any of these diagnoses as likely as not directly related to the skin conditions shown in service or to any other incident of service?

* Are any of these diagnoses as likely as not a result of or a progression of the service-connected folliculitis and intertrigo?

* After determining which skin diagnoses are due to service or due to the service-connected skin condition, the examiner must explain which symptoms and impairments currently shown are and are not due to the service-connected skin condition, if possible.  See 2011 VA examination report addendum.  

If any medical findings requested above are not possible without resort to mere speculation, then the examiner must explain why.

5. After completing the above and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




